DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 19 January 2022 is/are entered and considered by Examiner.

Eligible Subject Matter - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10,12-22 and 24-25 recites eligible subject matter under 35 U.S.C. 101.

Claim 1 recites:
A method comprising: 
obtaining, by a computing system, training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac electrogram (EGM) strip and classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip; 
training, by the computing system, an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors, wherein the autoencoder is a deep neural network that includes an input layer, a set of hidden layers, and an output layer, 
obtaining, by the computing system, one or more cardiac EGM strips that represent a waveform of a cardiac rhythm of a patient; 
preprocessing, by the computing system, the one or more cardiac EGM strips; 
applying, by the computing system, a deep learning model to the one or more preprocessed cardiac EGM strips to generate classification data for the patient, wherein the classification data for the patient indicates whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias of the patient; 
providing, by the computing system, the one or more preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder; and 
determining, by the computing system, based on probability values generated by the intermediate layer of the autoencoder, whether the classification data for the patient correctly identifies the cardiac arrhythmias of the patient, if any, in the one or more preprocessed cardiac EGM strips, 
wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
	The claim recites a computerized method of obtaining input vectors for use in training an autoencoder to process cardio electrogram strips to determine the probability of arrythmia.
	The claim does not recite a nature-based product limitations. 
There is no exception recited in the claim. The claim does not recite any abstract ideas, such as a mathematical concept, mental process, or a method of organizing human activity such as a fundamental economic concept or managing interactions between people. The system’s operation, like all computers, is based on mathematical theory, but that underlying operation does not trigger an eligibility analysis because it is not set forth or described in the claim. MPEP 2106.04(II)
Because the claim does not recite a judicial exception, it cannot be directed to one (Step 2A: NO). The claim is eligible.

Claims 2-10, 12 are also found to be eligible for at least the same rationale as applied to parent claim 1 above, and incorporated herein.

Claim 13 recites:
A computing system comprising: 
a non-transitory storage device configured to store one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient; 
one or more processing circuits embodied in hardware, the one or more processing circuits configured to: 

train an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors, wherein the autoencoder is a deep neural network that includes an input layer, a set of hidden layers, and an output layer, wherein the input layer of the auto-encoder receives the training cardiac EGM strips of the training input vectors and the classification data of the training input vectors, the output layer of the auto-encoder outputs the reconstructed training cardiac EGM strips, and the hidden layers include an intermediate layer; 
preprocess the one or more cardiac EGM strips; 
apply a deep learning model to the one or more preprocessed cardiac EGM strips to generate classification data for the patient, wherein the classification data for the patient indicates whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias of the patient; 
provide the one or more preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder; and 
determine, based on probability values generated by the intermediate layer of the autoencoder, whether the classification data for the patient correctly identifies the cardiac arrhythmias of the patient, if any, in the one or more preprocessed cardiac EGM strips, 
wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
	The claim recites a system comprising non-transitory storage device and processing circuits configured to obtain input vectors for use in training an autoencoder to process cardio electrogram strips to determine the probability of arrythmia.
	The claim does not recite a nature-based product limitations. 
There is no exception recited in the claim. The claim does not recite any abstract ideas, such as a mathematical concept, mental process, or a method of organizing human activity such as a fundamental economic concept or managing interactions between people. The system’s operation, like all computers, is based on mathematical theory, but that underlying operation does not trigger an eligibility analysis because it is not set forth or described in the claim. MPEP 2106.04(II)
Because the claim does not recite a judicial exception, it cannot be directed to one (Step 2A: NO). The claim is eligible.

Claims 14-22, 24 are also found to be eligible for at least the same rationale as applied to parent claim 14 above, and incorporated herein.

Claim 25 recites:
A non-transitory computer-readable storage medium having instructions stored thereon that, when executed, cause a computing system to: 

train an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors, wherein the autoencoder is a deep neural network includes an input layer, a set of hidden layers, and an output layer, wherein the input layer of the auto-encoder receives the training cardiac EGM strips of the training input vectors and the classification data of the training input vectors, the output layer of the auto-encoder outputs the reconstructed training cardiac EGM strips, and the hidden layers include an intermediate layer; 
obtain one or more cardiac EGM strips that represent a waveform of a cardiac rhythm of a patient; 
preprocess the one or more cardiac EGM strips; 
apply a deep learning model to the one or more preprocessed cardiac EGM strips to generate classification data for the patient, wherein the classification data for the patient indicates whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias of the patient; 
provide the one or more preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder; and 
determine, based on probability values generated by the intermediate layer of the autoencoder, whether the classification data for the patient correctly identifies the cardiac arrhythmias of the patient, if any, in the one or more preprocessed cardiac EGM strips, 

Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
	The claim recites a non-transitory computer-readable storage medium having instructions stored thereon to  obtain input vectors for use in training an autoencoder to process cardio electrogram strips to determine the probability of arrythmia.
	The claim does not recite a nature-based product limitations. 
There is no exception recited in the claim. The claim does not recite any abstract ideas, such as a mathematical concept, mental process, or a method of organizing human activity such as a fundamental economic concept or managing interactions between people. The system’s operation, like all computers, is based on mathematical theory, but that underlying operation does not trigger an eligibility analysis because it is not set forth or described in the claim. MPEP 2106.04(II)
Because the claim does not recite a judicial exception, it cannot be directed to one (Step 2A: NO). The claim is eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-10, 12-13, 16-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isin (Cardiac arrhythmia detection using deep learning, previously mailed on 21 September 2021) in view of Swerdlow (Troubleshooting Implanted Cardioverter Defibrillator Sensing Problems I, previously mailed on 21 September 2021), Chen (Electrocardiogram Recognization Based on Variational AutoEncoder), and Wartzek (ECG on the Road: Robust and Unobtrusive Estimation of Heart Rate).

Claim 1: Isin teaches:
A method (page 271 Section 3 Method) comprising: 
obtaining, by the computing system (page 271 Section 3.1 ECG Data Acquisition illustrating obtaining ECG data from an online database [the computer used to retrieve data from the online database is considered to be a “computing system”]), one or more cardiac EGM strips that represent a waveform of a cardiac rhythm of a patient (page 269 Section I. Introduction 
preprocessing, by the computing system, the one or more cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing illustrating using the computer to pre-process the ECG data); 
applying, by the computing system, a deep learning model to the one or more preprocessed cardiac EGM strips (page 272 Section 3.4 ECG feature extraction using transferred deep learning illustrating using a deep learning system to process the preprocessed ECG data) to generate classification data for the patient, wherein the classification data for the patient indicates whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias of the patient (page 273 Section 3.5 ECG classification illustrating determining if the ECG data is classified as indicative of arrhythmia).
Isin does not teach:
obtaining, by a computing system, training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac electrogram (EGM) strip and classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip; 
training, by the computing system, an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors; 
providing, by the computing system, the one or more preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder.
Swerdlow teaches:
obtaining, by a computing system, training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac electrogram (EGM) strip and 
training, by the computing system, an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors (page 1253 Figure 14, page 1257 column 2 last 2 paragraphs illustrating automatic adjustment of sensitivity [considered to be a form of “autoencoding” training input vectors because different vector of data is adjusted for sensitivity); 
providing, by the computing system, the one or more preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder  (page 1244 column 1 last paragraph to column 2 paragraph 1 illustrating adjusting the sensitivity of amplitudes of R wave).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin with the motivation of automatically adjusting the sensitivity based on manufacturer devices (Swerdlow; page 1244 column 1 last paragraph).
Isin in view of Swerdlow do not teach:
wherein the autoencoder is a deep neural network that includes an input layer, a set of hidden layers, and an output layer, wherein the input layer of the auto-encoder receives the training cardiac EGM strips of the training input vectors and the classification data of the training input vectors, the output layer of the auto-encoder outputs the reconstructed training cardiac EGM strips, and the hidden layers include an intermediate layer;
probability values generated by the intermediate layer of the autoencoder.

wherein the autoencoder is a deep neural network (page 80 Figure 2 illustrating a form of autoencoder comprising a neural network [considered to be a form of “deep learning”, from Abstract]) that includes an input layer (page 80 Figure 2 label 2 illustrating the encoder [considered to be a form of “input layer”]), a set of hidden layers (page 80 Figure 2 label 3-5 illustrating the sampling unit [considered to be a plurality of “hidden layers”]), and an output layer (page 80 Figure 2 label 6 illustrating the decoder [considered to be a form of “output layer”]), wherein the input layer of the auto-encoder receives the training cardiac EGM strips of the training input vectors and the classification data of the training input vectors (page 80 Figure 2 label 1-2 illustrating the encoder receiving ECG data), the output layer of the auto-encoder outputs the reconstructed training cardiac EGM strips (page 80 Figure 2 label 6-7 illustrating the decode outputting the reconstructed ECG data), and the hidden layers include an intermediate layer (page 80 Figure 2 label 3-4 illustrating a plurality of generators [considered to be a form of “intermediate layer”]);
probability values generated by the intermediate layer of the autoencoder (page 80 Figure 2 labels 3-5 illustrating a plurality of generators, page 77 last paragraph illustrating latent vector with a probability distribution).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Chen within the ECG processing system of Isin in view of Swerdlow with the motivation of increasing the accuracy of diagnosing a patient by preventing noisy interferences in the patient’s ECG (Chen; page 71 last paragraph to page 72 paragraph 2).
Isin in view of Swerdlow and Chen do not teach:

wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia.
Warztek teaches:
determining, by the computing system, based on probability values, whether the classification data for the patient correctly identifies the cardiac arrhythmias of the patient, if any, in the one or more preprocessed cardiac EGM strips (page 3114 column 2 equation 5 illustrating multiplying indices by probabilities to determine QRS complex), 
wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia (page 3115 column 2 equation 5 illustrating determining QIm for the totality of each single probability).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the confidence calculation of Wartzek within the embodiment of Isin in view of Swerdlow and Chen with the motivation of eliminating false-positive QRS complexes by eliminating discrepancies between multiple channels (Wartzek; page 3114 column 1 paragraph 3 1) QRS Detection).

Claim 4: Isin in view of Swerdlow, Chen, and Wartzek teach:
The method of claim 1 (as discussed above and incorporated herein).

the classification data for the patient is first arrhythmia data (page 271 Section 3.1 ECG Data Acquisition paragraph 2 illustrating detecting arrhythmia for a plurality of channels); 
Isin does not teach:
the method further comprises: 
obtaining, by the computing system, a marker channel; 
preprocessing, by the computing system, the marker channel; 
applying, by the computing system, a marker channel-based deep learning model to the preprocessed marker channel to generate second arrhythmia data indicating a second set of occurrences of the one or more cardiac arrhythmias of the patient; 
determining, by the computing system, whether the first arrhythmia data and the second arrhythmia data are consistent; and 
at least one of: 
adjusting, by the computing system, a confidence level of an occurrence of one of the cardiac arrhythmias of the patient based on whether the occurrence of the cardiac arrhythmia is in both the first set of occurrences and the second set of occurrences or only in one of the first set of occurrences and the second set of occurrences, or 
extending, by the computing system, based on the occurrence of the cardiac arrhythmia being in both the first set of occurrences and the second set of occurrences, a duration of a monitoring session of a medical device that generates the one or more cardiac EGM strips.
	Swerdlow teaches:

obtaining, by the computing system, a marker channel (page 1242 Figure 5 illustrating a marker channel); 
preprocessing, by the computing system, the marker channel (page 1255 column 2 last paragraph illustrating different form of preprocessing data, including autoadjusting sensitivity of the channel data); 
applying, by the computing system, a marker channel-based deep learning model to the preprocessed marker channel to generate second arrhythmia data indicating a second set of occurrences of the one or more cardiac arrhythmias of the patient (page 1242 Figure 5 illustrating determining arrhythmia data on both channels); 
determining, by the computing system, whether the first arrhythmia data and the second arrhythmia data are consistent (page 1255 column 1 paragraph 1, page 1242 Figure 5 illustrating determining false-positives between channels); and 
extending, by the computing system, based on the occurrence of the cardiac arrhythmia being in both the first set of occurrences and the second set of occurrences, a duration of a monitoring session of a medical device that generates the one or more cardiac EGM strips (page 1272 Figure 5 illustrating determining the 176-180 ms interveral as not classified, and increasing the blanking period after atrial pacing [considered to be a form of “extending” the duration of monitoring”]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the blanking period increase of Swerdlow within the ECG processing system of Isin in view of Swerdlow, Chen, and Wartzek with the motivation of  
The following limitation has been rendered optional by the limitation “at least one of:
adjusting, by the computing system, a confidence level of an occurrence of one of the cardiac arrhythmias based on whether the occurrence of the cardiac arrhythmia is in both the first set of occurrences and the second set of occurrences or only in one of the first set of occurrences and the second set of occurrences.
	In the interest of compact prosecution for Applicant, Examiner has applied Wartzek, which teaches:
adjusting, by the computing system, a confidence level of an occurrence of one of the cardiac arrhythmias of the patient based on whether the occurrence of the cardiac arrhythmia is in both the first set of occurrences and the second set of occurrences or only in one of the first set of occurrences and the second set of occurrences (page 3114 column 1 paragraph 3 1) QRS Detection illustrating processing each channel separately, and determining a confidence measure based on the determination of each channel individually).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the confidence calculation of Wartzek within the embodiment of Isin in view of Swerdlow, Chen, and Wartzek with the motivation of eliminating false-positive QRS complexes by eliminating discrepancies between multiple channels (Wartzek; page 3114 column 1 paragraph 3 1) QRS Detection).


The method of claim 4.
Isin does not teach:
wherein the marker channel indicates detected QRS complexes.
Swerdlow teaches:
wherein the marker channel indicates detected QRS complexes (page 1238 column 1 Evaluating Sensings From ICD Electrograms paragraph 1 illustrating detecting QRS complexes).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the QRS complex detection of Swerdlow within the embodiment of Isin in view of Swerdlow, Chen, and Wartzek with the motivation of providing accurate signals from ICDs for patient diagnosis (Swerdlow; page 1238 column 1 Evaluating Sensings From ICD Electrograms paragraph 1).

Claim 6: Isin in view of Swerdlow, Chen, and Wartzek teach:
The method of claim 1 (as discussed above and incorporated herein).
Isin does not teach:
wherein: 
preprocessing the one or more cardiac EGM strips comprises: 
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips; and 
decomposing, by the computing system, the waveform represented by the one or more cardiac EGM strips into a plurality of channels corresponding to different frequency bands, and 

Swerdlow teaches:
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips (page 1238 column 1 Evaluating Sensing From ICD Electrograms illustrating filtering with reduced amplitude [considered to be a form of “scaling” because peak amplitudes are trimmed from raw data to produced filtered data within range with lower max peak amplitudes); and 
decomposing, by the computing system, the waveform represented by the one or more cardiac EGM strips into a plurality of channels corresponding to different frequency bands (page 1239 Figure 2 illustrating wide and narrowband signal downsampling), and 
applying the deep learning model to the one or more preprocessed cardiac EGM strips comprises applying, by the computing system, the deep learning model to the channels to generate the classification data for the patient (page 1239 Figure 2 illustrating processing wide and narrowband signals to determine arrhythmia).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin in view of Swerdlow, Chen, and Wartzek with the motivation of avoiding signal distortion for more accurate patient diagnosis (Swerdlow; page 1238 column 1 Evaluating Sensing From ICD Electrograms paragraph 2).

Claim 7: Isin in view of Swerdlow, Chen, and Wartzek teach:

Isin does not teach:
wherein: 
preprocessing the one or more cardiac EGM strips comprises: 
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips; and 
generating, by the computing system, a transformed waveform by transforming the scaled waveform into a 2-dimensional time-frequency domain, and 
applying the deep learning model to the one or more preprocessed cardiac EGM strips comprises applying the deep learning model to the transformed waveform.
Swerdlow teaches:
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips  (page 1238 column 1 Evaluating Sensing From ICD Electrograms illustrating filtering with reduced amplitude [considered to be a form of “scaling” because peak amplitudes are trimmed from raw data to produced filtered data within range with lower max peak amplitudes); and 
generating, by the computing system, a transformed waveform by transforming the scaled waveform into a 2-dimensional time-frequency domain (page 1239 Figure 2 illustrating wide and narrowband filtering for blanking periods [considered to be “2-dimensional time-frequency domain”]), and 
applying the deep learning model to the one or more preprocessed cardiac EGM strips comprises applying the deep learning model to the transformed waveform (page 1239 Figure 2 illustrating processing the wide and narrowband signals with blanking periods).


Claim 8: Isin in view of Swerdlow, Chen, and Wartzek teach:
The method of claim 1 (as discussed above and incorporated herein).
Isin does not teach:
preprocessing the one or more cardiac EGM strips comprises applying, by the computing system, a learned scaling factor to the waveform represented by the one or more cardiac EGM strips.
Swerdlow teaches:
preprocessing the one or more cardiac EGM strips comprises applying, by the computing system, a learned scaling factor to the waveform represented by the one or more cardiac EGM strips (page 1238 column 1 Evaluating Sensing From ICD Electrograms illustrating filtering with reduced amplitude [considered to be a form of “scaling” because peak amplitudes are trimmed from raw data to produced filtered data within range with lower max peak amplitudes).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin in view of Swerdlow, Chen, and Wartzek with the motivation of avoiding signal distortion (Swerdlow; page 1238 column 1 Evaluating Sensing From ICD Electrograms paragraph 2).

applying the deep learning model comprises: 
determining, by the computing system, QRS probability values corresponding to a plurality of time points, each of the QRS probability values indicating a respective probability that a peak of a QRS complex occurs during the time point corresponding to the QRS probability value; and 
detecting, by the computing system, the set of occurrences of the one or more cardiac arrhythmias of the patients by providing the QRS probability values and the one or more preprocessed cardiac EGM strips as input to a neural network that generates the classification data for the patient.
Wartzek teaches:
determining, by the computing system, QRS probability values corresponding to a plurality of time points, each of the QRS probability values indicating a respective probability that a peak of a QRS complex occurs during the time point corresponding to the QRS probability value (page 3114 column 2 equation 5 illustrating multiplying indices by probabilities to determine QRS complex); and
detecting, by the computing system, the set of occurrences of the one or more cardiac arrhythmias of the patients by providing the QRS probability values and the one or more preprocessed cardiac EGM strips as input to a neural network that generates the classification data for the patient (page 3115 column 2 equation 5 illustrating determining QIm for the totality of each single probability).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the confidence calculation of Wartzek within the embodiment 

Claim 9: Isin in view of Swerdlow, Chen, and Wartzek teach:
The method of claim 1 (as discussed above and incorporated herein).
Isin does not teach:
wherein preprocessing the one or more cardiac EGM strips comprises: 
determining, by the computing system, a polarity of the one or more cardiac EGM strips; and 
based on the polarity of the one or more cardiac EGM strips not being an expected polarity for the deep learning model, reversing, by the computing system, the polarity of the one or more cardiac EGM strips.
Swerdlow teaches:
determining, by the computing system, a polarity of the one or more cardiac EGM strips (page 1253 Figure 14, page 1252 column 2 last paragraph illustrating detecting polarity on a plurality of channels) ; and 
based on the polarity of the one or more cardiac EGM strips not being an expected polarity for the deep learning model, reversing, by the computing system, the polarity of the one or more cardiac EGM strips (page 1253 Figure 14 illustrating reversing polarity of the channel data).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the 

Claim 10: Isin in view of Swerdlow, Chen, and Wartzek teach:
The method of claim 9.
Isin further teaches:
wherein: 
the deep learning model is a first deep learning model (page 272 Section 3.4 ECG feature extraction using transferred deep learning illustrating using a deep learning system to process the preprocessed ECG data).
Isin does not teach:
determining the polarity of the one or more cardiac EGM strips comprises applying, by the computing system, a second deep learning model to the one or more cardiac EGM strips to determine the polarity of the one or more cardiac EGM strips.
Swerdlow teaches:
applying, by the computing system, a second deep learning model to the one or more cardiac EGM strips to determine the polarity of the one or more cardiac EGM strips (page 1253 Figure 14 illustrating using computer aided learning to determine polarity of ECG channels).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin in view of Swerdlow, Chen, and Wartzek with the motivation of boosting readings from reversed polarity channels (Swerdlow; page 1253 Figure 14).

Claim 12: Isin in view of Swerdlow, Chen, and Wartzek teach:
The method of claim 1 (as discussed above and incorporated herein).
Isin does not teach:
wherein preprocessing the one or more cardiac EGM strips comprises one or more of: 
scaling samples of a signal of the one or more cardiac EGM strips such that the samples of the signal of the one or more cardiac EGM strips are distributed in an expected range of sample values for the deep learning model, or 
increasing or decreasing a sample rate of the signal of the one or more cardiac EGM strips to match an expected sample rate of the deep learning model.
Swerdlow teaches:
scaling samples of a signal of the one or more cardiac EGM strips such that the samples of the signal of the one or more cardiac EGM strips are distributed in an expected range of sample values for the deep learning model (page 1238 column 1 Evaluating Sensing From ICD Electrograms illustrating filtering with reduced amplitude [considered to be a form of “scaling” because peak amplitudes are trimmed from raw data to produced filtered data within range with lower max peak amplitudes), or 
increasing or decreasing a sample rate of the signal of the one or more cardiac EGM strips to match an expected sample rate of the deep learning model (page 1242 Figure 5 illustrating increasing the blanking period).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin in view of Swerdlow, Chen, and Wartzek with the motivation of 

Claim 13: Isin teaches:
A computing system (page 271 Section 3.1 ECG Data Acquisition illustrating obtaining ECG data from an online database [the computer used to retrieve data from the online database is considered to be a “computing system”]) comprising: 
a non-transitory storage device (page 271 Section 3.1 ECG Data Acquisition illustrating computer data storage) configured to store one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient (page 269 Section I. Introduction paragraph 1, Figure 1 illustrating an ECG waveform of a heart rhythm of a patient [considered to be a form of “EGM”]); 
one or more processing circuits embodied in hardware (page 271 Section 3.1 ECG Data Acquisition illustrating computer hardware), the one or more processing circuits configured to: 
preprocess the one or more cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing illustrating using the computer to pre-process the ECG data); 
apply a deep learning model to the one or more preprocessed cardiac EGM strips (page 272 Section 3.4 ECG feature extraction using transferred deep learning illustrating using a deep learning system to process the preprocessed ECG data) to generate classification data for the patient, wherein the classification data for the patient indicates whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias of the patient (page 273 Section 3.5 ECG classification illustrating determining if the ECG data is classified as indicative of arrhythmia). 

obtain training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac electrogram (EGM) strip and classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip; 
train an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors; 
provide the one or more preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder.
Swerdlow teaches:
obtain training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac electrogram (EGM) strip and classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip (page 1253 Figure 14 illustrating providing sensing vector data for a plurality of sensed events); 
train an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors (page 1253 Figure 14, page 1257 column 2 last 2 paragraphs illustrating automatic adjustment of sensitivity [considered to be a form of “autoencoding” training input vectors because different vector of data is adjusted for sensitivity); 
provide the one or more preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder (page 1244 column 1 last paragraph to column 2 paragraph 1 illustrating adjusting the sensitivity of amplitudes of R wave).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the 
Isin in view of Swerdlow do not teach:
wherein the autoencoder is a deep neural network that includes an input layer, a set of hidden layers, and an output layer, wherein the input layer of the auto-encoder receives the training cardiac EGM strips of the training input vectors and the classification data of the training input vectors, the output layer of the auto-encoder outputs the reconstructed training cardiac EGM strips, and the hidden layers include an intermediate layer;
probability values generated by the intermediate layer of the autoencoder.
Chen teaches:
wherein the autoencoder is a deep neural network (page 80 Figure 2 illustrating a form of autoencoder comprising a neural network [considered to be a form of “deep learning”, from Abstract]) that includes an input layer (page 80 Figure 2 label 2 illustrating the encoder [considered to be a form of “input layer”]), a set of hidden layers (page 80 Figure 2 label 3-5 illustrating the sampling unit [considered to be a plurality of “hidden layers”]), and an output layer (page 80 Figure 2 label 6 illustrating the decoder [considered to be a form of “output layer”]), wherein the input layer of the auto-encoder receives the training cardiac EGM strips of the training input vectors and the classification data of the training input vectors (page 80 Figure 2 label 1-2 illustrating the encoder receiving ECG data), the output layer of the auto-encoder outputs the reconstructed training cardiac EGM strips (page 80 Figure 2 label 6-7 illustrating the decode outputting the reconstructed ECG data), and the hidden layers include an 
probability values generated by the intermediate layer of the autoencoder (page 80 Figure 2 labels 3-5 illustrating a plurality of generators, page 77 last paragraph illustrating latent vector with a probability distribution).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Chen within the ECG processing system of Isin in view of Swerdlow with the motivation of increasing the accuracy of diagnosing a patient by preventing noisy interferences in the patient’s ECG (Chen; page 71 last paragraph to page 72 paragraph 2).
Isin in view of Swerdlow and Chen do not teach:
determine, based on probability values generated by the intermediate layer of the autoencoder, whether the classification data for the patient correctly identifies the cardiac arrhythmias of the patient, if any, in the one or more preprocessed cardiac EGM strips, 
wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia.
Warztek teaches:
determine, based on probability values generated by the intermediate layer of the autoencoder, whether the classification data for the patient correctly identifies the cardiac arrhythmias of the patient, if any, in the one or more preprocessed cardiac EGM strips (page 3114 column 2 equation 5 illustrating multiplying indices by probabilities to determine QRS complex), 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the confidence calculation of Wartzek within the embodiment of Isin in view of Swerdlow and Chen with the motivation of eliminating false-positive QRS complexes by eliminating discrepancies between multiple channels (Wartzek; page 3114 column 1 paragraph 3 1) QRS Detection).

As per the set of claim(s): 16, 17, 18, 19, 20, 21, 22, 24, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 4, 5, 6, 7, 8, 9, 10, 12, respectively, and incorporated herein.
In particular, claims 16-22, 24 merely repeats claims 4-10, 12 in system form, and would therefore be rejected for the same rationale.

Claim 25: Isin teaches:
A non-transitory computer-readable storage medium having instructions stored thereon that, when executed, cause a computing system (page 271 Section 3.1 ECG Data Acquisition illustrating computer hardware) to: 
 obtain one or more cardiac EGM strips that represent a waveform of a cardiac rhythm of a patient (page 269 Section I. Introduction paragraph 1, Figure 1 illustrating an ECG waveform of a heart rhythm of a patient [considered to be a form of “EGM”]); 

apply a deep learning model to the one or more preprocessed cardiac EGM strips to generate classification data for the patient (page 272 Section 3.4 ECG feature extraction using transferred deep learning illustrating using a deep learning system to process the preprocessed ECG data), wherein the classification data for the patient indicates whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias of the patient (page 273 Section 3.5 ECG classification illustrating determining if the ECG data is classified as indicative of arrhythmia). 
Isin does not teach:
obtain training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac electrogram (EGM) strip and classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip; 
train an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors;
provide the one or more preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder.
Swerdlow teaches:
obtain training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac electrogram (EGM) strip and classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip (page 1253 Figure 14 illustrating providing sensing vector data for a plurality of sensed events); 

provide the one or more preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder (page 1244 column 1 last paragraph to column 2 paragraph 1 illustrating adjusting the sensitivity of amplitudes of R wave).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin with the motivation of automatically adjusting the sensitivity based on manufacturer devices (Swerdlow; page 1244 column 1 last paragraph).
Isin in view of Swerdlow do not teach:
wherein the autoencoder is a deep neural network includes an input layer, a set of hidden layers, and an output layer, wherein the input layer of the auto-encoder receives the training cardiac EGM strips of the training input vectors and the classification data of the training input vectors, the output layer of the auto-encoder outputs the reconstructed training cardiac EGM strips, and the hidden layers include an intermediate layer;
probability values generated by the intermediate layer of the autoencoder.
Chen teaches:
wherein the autoencoder is a deep neural network (page 80 Figure 2 illustrating a form of autoencoder comprising a neural network [considered to be a form of “deep learning”, from Abstract]) that includes an input layer (page 80 Figure 2 label 2 illustrating the encoder [considered to be a form of “input layer”]), a set of hidden layers (page 80 Figure 2 label 3-5 
probability values generated by the intermediate layer of the autoencoder (page 80 Figure 2 labels 3-5 illustrating a plurality of generators, page 77 last paragraph illustrating latent vector with a probability distribution).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Chen within the ECG processing system of Isin in view of Swerdlow with the motivation of increasing the accuracy of diagnosing a patient by preventing noisy interferences in the patient’s ECG (Chen; page 71 last paragraph to page 72 paragraph 2).
Isin in view of Swerdlow and Chen do not teach:
determine, based on probability values generated by the intermediate layer of the autoencoder, whether the classification data for the patient correctly identifies the cardiac arrhythmias of the patient, if any, in the one or more preprocessed cardiac EGM strips, 

Warztek teaches:
determine, based on probability values generated by the intermediate layer of the autoencoder, whether the classification data for the patient correctly identifies the cardiac arrhythmias of the patient, if any, in the one or more preprocessed cardiac EGM strips (page 3114 column 2 equation 5 illustrating multiplying indices by probabilities to determine QRS complex), 
wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia (page 3115 column 2 equation 5 illustrating determining QIm for the totality of each single probability).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the confidence calculation of Wartzek within the embodiment of Isin in view of Swerdlow and Chen with the motivation of eliminating false-positive QRS complexes by eliminating discrepancies between multiple channels (Wartzek; page 3114 column 1 paragraph 3 1) QRS Detection).

Claim(s) 2-3, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isin in view of Swerdlow, Chen, and Wartzek as applied to parent claims 1, 13 as applicable, and further in view of Brockway (20160022164).


The method of claim 1 (as discussed above and incorporated herein).
Isin further teaches:
wherein preprocessing the one or more cardiac EGM strips comprises: 
generating, by the computing system, one or more preprocessed cardiac EGM strips by subtracting a mean of samples of the one or more.. cardiac EGM strips from the samples of the one or more… cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing paragraph 2 illustrating subtracting the mean of the ECG recording from every point).
Isin in view of Swerdlow, Chen, and Wartzek do not teach:
generating, by the computing system, one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of a deep learning model.
Brockway teaches:
generating, by the computing system, one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of a deep learning model (page 12 paragraph 0124 illustrating filtering temporal characteristics of noise).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the temporal filtering of Brockway within the ECG processing system of Isin in view of Swerdlow, Chen, and Wartzek with the motivation of reducing temporal noise in the ECG data (Brockway; page 12 paragraph 0124).

Claim 3: Isin in view of Swerdlow, Chen, and Wartzek teach:

Isin further teaches:
wherein preprocessing the one or more cardiac EGM strips comprises: 
generating, by the computing system, one or more preprocessed cardiac EGM strips by subtracting a mean of samples of the one or more.. cardiac EGM strips from the samples of the one or more… cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing paragraph 2 illustrating subtracting the mean of the ECG recording from every point);
computing, by the computing system, a moving signal envelope over a sliding window of the one or more mean-subtracted cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing paragraph 3 illustrating a 10-point moving average filter [considered to be a form of “moving signal envelope over a sliding window”]); and 
normalizing, by the computing system, the one or more mean-subtracted cardiac EGM strips based on the moving signal envelope (page 271 Section 3.2 Signal Pre-processing paragraph 3, page 272 paragraph 1 illustrating removing frequencies due to respiration and powerline interference [considered to be a form of “normalizing”]).
Isin in view of Swerdlow, Chen, and Wartzek do not teach:
generating, by the computing system, one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of a deep learning model.
Brockway teaches:
generating, by the computing system, one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the temporal filtering of Brockway within the ECG processing system of Isin in view of Swerdlow, Chen, and Wartzek with the motivation of reducing temporal noise in the ECG data (Brockway; page 12 paragraph 0124).

As per the set of claim(s): 14, 15, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 2, 3, respectively, and incorporated herein.
In particular, claims 14-15 merely repeats claims 2-3 in system form, and would therefore be rejected for the same rationale.

Response to Arguments
In the Remarks filed on 21 December 2021, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 16 Applicant argues that the claims recite statutory subject matter under Section 101.
This argument has been fully considered and is found persuasive.  The rejection of all instant pending claims under Section 101 has been withdrawn. 


This argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s argument on page 18 merely rehashes arguments previously addressed above, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sobol (20190209022) teaches an autoencoder with multiple hidden layers used to parse the feature space (page 41 paragraph 0250), with application for arrythmias (page 63 paragraph 0352).
Lu (20200178825) teaches parsing ECG data using an autoencoder with a plurality of layers (page 3 paragraph 0029).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626